DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Response to Arguments
Applicant argues that amended Claim 1 is in condition for allowance.
In response, the Examiner respectfully disagree with the Applicant. The rejection of Claim 1 is restated here: Regarding Claim 1, Pritchard discloses a method for dispensing a beverage container from a beverage dispenser (fig.1), comprising: receiving a user selection of a beverage (para.0112); and dispensing, a beverage container corresponding to the user selection (para.0112).
Pritchard does not disclose displaying, upon receipt of the user selection, a simulation of a beverage container dispensing operation on a display, wherein the simulation depicts a beverage container based on the user selection; upon completion of the simulation.
Burr discloses a simulation of a dispensed article dispensing operation on a display (C1:L60-68). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pritchard with displaying, upon receipt of the user selection, a simulation of a beverage container dispensing operation on a display, wherein the simulation depicts a beverage container based on the user selection; upon completion of the simulation simply to give the customers a more enjoyable and interactive experience with the vending machine, and it would be very obvious also to simply change the graphics on a display to be representative of the item being dispensed.
	The rejection of Claim 1 clearly states the motivation for the combination of the prior art. Claim 1 is incredibly broad and the mere illustration of a simulation of a beverage container on a display of a beverage dispenser is analogous to the illustration disclosed by Burr. It would be very obvious for one of ordinary skill in the art to implement a simulation of the dispensed article.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6,8-10,34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard et al. {US 2012/0277904) in view of Burr (US 5,222,624).
Regarding Claim 1, Pritchard discloses a method for dispensing a beverage container from a beverage dispenser (fig.1), comprising: receiving a user selection of a beverage (para.0112); and dispensing, a beverage container corresponding to the user selection (para.0112).
Pritchard does not disclose displaying, upon receipt of the user selection, a simulation of a beverage container dispensing operation on a display, wherein the simulation depicts a beverage container based on the user selection; upon completion of the simulation.
Burr discloses a simulation of a dispensed article dispensing operation on a display (C1:L60-68). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pritchard with displaying, upon receipt of the user selection, a simulation of a beverage container dispensing operation on a display, wherein the simulation depicts a beverage container based on the user selection; upon completion of the simulation simply to give the customers a more enjoyable and interactive experience with the vending machine, and it would be very obvious also to simply change the graphics on a display to be representative of the item being dispensed.
Regarding Claim 2, Pritchard discloses wherein receiving the user selection comprises receiving the user selection by a user interface of the beverage container dispenser (para.0112).
Regarding Claim 3, Pritchard discloses wherein the user interface is a touch-screen display (para.0112).
Regarding Claim 6, Pritchard discloses wherein the display is arranged on the beverage dispenser (fig. 1).
Regarding Claim 8, Pritchard does not disclose wherein the simulation depicts a beverage container moving on the display towards a delivery portal of the beverage dispenser.

Regarding Claim 9, Pritchard does not disclose wherein the simulation depicts formation of a slush beverage within the beverage container.
Burr discloses a simulation of a dispensed article dispensing operation on a display (C1:L60-68). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pritchard wherein the simulation depicts formation of a slush beverage within the beverage container since it would be very obvious to simply change the graphics on a display to be representative of the item being dispensed.
Regarding Claim 10, Pritchard discloses wherein dispensing the beverage container comprises dispensing the beverage container from a temperature-regulated compartment of a beverage container dispenser (para.0049).
Regarding Claim 34, although Pritchard in view of Burr do not disclose wherein the simulation comprises a set runtime, and wherein dispensing the beverage container occurs at the end of the set runtime.
Burr discloses wherein the simulation does run for a set time (this would be inherent since the simulation does not run perpetually; the simulation runs for a time and stops, thus enabling the user to select their lottery tickets to be dispensed thereafter; C1:L60-68; C2:1-10), and wherein dispensing the article occurs at the end of the set runtime (tickets are only dispensed shortly after the simulation has ended). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pritchard with wherein the simulation comprises a set runtime, and wherein dispensing the beverage 
Regarding Claim 35, Pritchard discloses a method for dispensing a beverage container from a beverage dispenser (fig.1), comprising: receiving a user selection of a beverage (para.0112).
Pritchard does not disclose displaying, upon receipt of the user selection, a simulation of a beverage container dispensing operation on a display, wherein the simulation depicts formation of a slush beverage within the beverage container; and dispensing, upon completion of the simulation, a beverage container corresponding to the user selection.
Burr discloses a simulation of a dispensed article dispensing operation on a display (C1:L60-68). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Pritchard with displaying, upon receipt of the user selection, a simulation of a beverage container dispensing operation on a display, wherein the simulation depicts formation of a slush beverage within the beverage container; and dispensing, upon completion of the simulation, a beverage container corresponding to the user selection simply to give the customers a more enjoyable and interactive experience with the vending machine, and it would be very obvious also to simply change the graphics on a display to be representative of the item being dispensed.


Allowable Subject Matter
Claims 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: a method for providing a slush beverage in a beverage container including the steps “dispensing a beverage container corresponding to the user selection from a first temperature- regulated compartment of the beverage container dispenser to a delivery portal of the beverage container dispenser, wherein the first temperature-regulated compartment is configured to store the beverage container at or below a freezing point of the beverage such that the beverage is supercooled; displaying, on the display of the beverage container dispenser, an instruction for causing nucleation of the supercooled beverage to form a slush beverage within the beverage container. “ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Claims 25-26,30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: a method for dispensing a beverage container including the steps “receiving in an inlet port of a beverage container dispenser a first beverage container containing a beverage corresponding to a beverage selection of a user; displaying, upon receipt of the first beverage container into the inlet port of the beverage container dispenser “ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 4-5,33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 is allowed.
The following is an examiner’s statement of reasons for allowance: a method for providing a slush beverage in a beverage container including the steps “wherein the simulation comprises a beverage container representation that moves from a first portion of the display to a second portion of the display near the delivery portal of the beverage container dispenser; and dispensing a beverage container corresponding to the user selection after the beverage container representation reaches the second portion of the display“ in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/              Examiner, Art Unit 3651                                                                                                                                                                                          
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651